DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final office action in response to the election and amendment filed 15 Nov 21. 
Applicant’s amendment to Claim 1 and election of Group 1 has been received and is acknowledged. 
The applicant's claim for benefit of as a continuation of US App 16/517, 203 ( US Patent 10521799; filed 19 July 2019) has been received and acknowledged.
Claims 1-5 have been examined and are pending.

Election/Restrictions
Applicant’s election without traverse of Group 1, Claims 1-5 in the reply filed on 15 November 2021 is acknowledged. Applicant has withdrawn Claims 6-20. Applicant is requested to cancel claims in response to this office action. 

Interview
In the interest of compact prosecution, Examiner contacted Applicant’s representative, Attorney Nick Carr and left a message on Feb 1. Mr. Carr returned the phone call on Feb 2. (See attached interview summary).  In summary, Examiner suggested to Applicant’s Representative that amending the instant claims and specification in a manner that mirrored the amendments in the Examiner’s Amendment of the parent application (to which benefit has been 

Specification
The use of the term “Visa, Mastercard or American Express”, “Netflix or Hulu” which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

The disclosure is objected to because of the following informalities: Paragraph [0061] recites “(block 506)” in reference to Figure 6. This seems to be a typographical error.  Applicant is respectfully requested to review the . Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. US Patent 10521799. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are substantially similar. See below:
US App 16/678092 (11/15/2021 Claims)
US App 16/517,203
1. (Currently Amended) At least one non-transitory machine-readable storage medium comprising instructions that, when executed by a processor, cause the processor to: receive encrypted information from a payment processing system, wherein the encrypted information is transmitted wirelessly using an Application Programming Interface (API) communication; decrypt the encrypted information to obtain a credit card number, an artificial expiration date, a merchant identifier (ID), and a transaction amount, wherein the transaction amount is associated with a transaction between a merchant and a customer; compare the credit card number to a stored and by way of a second API communication, send a transaction approval code to the payment processing system, wherein the artificial expiration date is on or before an actual expiration date associated with the credit card number; wherein the payment processing system is provided with the artificial expiration date during the transaction and the transaction is completed using a merchant-specific token.

    PNG
    media_image1.png
    23
    27
    media_image1.png
    Greyscale

 21. (New) At least one non-transitory machine-readable storage medium comprising instructions that, when executed by a processor, cause the processor to: receive, over a wireless communication network, an encrypted transaction object from a payment processing system, the encrypted transaction object being part of an Application Programming Interface (API) communication received from the payment 5Appl. No. 16/517,203Docket No.: 1988.0156 Amendment After AllowanceOctober 31, 2019 processing system, wherein the encrypted transaction object is associated with a credit card number of a customer; decrypt the encrypted 




3. (Original) The at least one non-transitory machine-readable storage medium of claim 1, comprising instructions that further cause the processor to: generate the merchant-specific token; and send, using a third API communication, the merchant-specific token to the payment processing system for conveyance to the merchant, wherein the merchant- specific token is used for the transaction and other transactions.




5. (Original) The at least one non-transitory machine-readable storage medium of claim 4, comprising instructions that further cause the processor to: compare the credit card number to the stored database of credit card numbers, wherein the credit card number is further authenticated if the transaction amount does not exceed a credit limit associated with the credit card number; and send, using a third API communication, an approval code to the payment processing system in response to the transaction amount not exceeding a transaction limit associated with the credit card number.






Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps. Claim 1 recites “…wherein the credit card number is authenticated in response to…” See MPEP § 2172.01.  The omitted steps are:   an affirmatively claimed authentication step. 
Further, Claim 1 recites an approval (step) without a corresponding denial (step) and Claim 4  recites a denial (step)  without a corresponding approval (step) and as such the Claims are unclear.  Though  Claim 5 
Claims 2-5 are also rejected by virtue of their dependency on a rejected claim. 

Potentially allowable subject matter
	Claims 1-5  include potentially allowable subject matter over the prior art of US 9589268 B2 Hammad hereinafter referred to as Hammad generally discloses methods and systems of effecting secure communication payment information to merchants including a fake expiration date feature/dynamic expiration date feature. US 2013/0144776 Al, Webster et al hereinafter referred to as Webster, discloses a system for secure transmission of data identifying a payment instrument with an assigned temporary expiration date feature. US 2018/0330383 Al, Pontious et al. hereinafter referred to as Pontious discloses a temporary use credit account including temporary account number, temporary expiration date and temporary security code features .
Even though the prior art of record discloses the general concepts cited above, the prior art of record fails to teach: in a credit card transaction, using an artificial expiration date, wherein the artificial expiration date is prior to the actual
expiration date and on or after a current date, as a confirmation feature of a
secure payment process prior to authenticating the transaction in order to
determine whether process payment via merchant-specific tokens.
As  potentially allowable subject matter has been indicated, applicant's reply must either overcome all other rejections under 35 USC 112 and objections or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHA PUTTAIA H whose telephone number is (571)270-1352.  The examiner can normally be reached on Monday- Friday 8:00am - 5:00 pm EST.
13.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
14.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASHA PUTTAIA H/
Primary Examiner, Art Unit 3691